SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 INTERNET GOLD-GOLDEN LINES LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INTERNET GOLD-GOLDEN LINES LTD. The following exhibit is attached: The Registrant’s controlled subsidiary, B Communications Ltd., announces on September 7, 2011 that it expects to receive approximately NIS 465 million in dividends from its controlled subsidiary, Bezeq - The Israel Telecommunication Corp. Ltd. (“Bezeq”) in October 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Internet Gold-Golden Lines Ltd. (Registrant) By /s/Eli Holtzman Eli Holtzman Chief Executive Officer Date: September 7, 2011 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION The Registrant’s controlled subsidiary, B Communications Ltd., announces on September 7, 2011 that it expects to receive approximately NIS 465 million in dividends from its controlled subsidiary, Bezeq - The Israel Telecommunication Corp. Ltd. (“Bezeq”) in October 2011.
